Zea Capital Fund LLC First Amended and Restated Limited Liability Company Agreement December 18, 2009 TABLE OF CONTENTS ARTICLE I DEFINITIONS ARTICLE II ORGANIZATION; ADMISSION OF MEMBERS SECTION 2.1. FORMATION OF LIMITED LIABILITY COMPANY. 6 SECTION 2.2. NAME. 6 SECTION 2.3. PRINCIPAL AND REGISTERED OFFICE. 6 SECTION 2.4. DURATION. 6 SECTION 2.5. PURPOSE, NATURE OF BUSINESS AND POWERS. 6 SECTION 2.6. BOARD OF DIRECTORS. 7 SECTION 2.7. MEMBERS. 7 SECTION 2.8. BOTH DIRECTORS AND MEMBERS. 8 SECTION 2.9. LIMITED LIABILITY. 8 SECTION 2.10. AUTHORITY TO DO BUSINESS. 8 ARTICLE III MANAGEMENT SECTION 3.1. MANAGEMENT AND CONTROL. 8 SECTION 3.2. ACTIONS BY THE BOARD OF DIRECTORS. 10 SECTION 3.3. MEETINGS OF MEMBERS. 11 SECTION 3.4. CUSTODY OF ASSETS OF THE COMPANY. 12 SECTION 3.5. OTHER ACTIVITIES OF MEMBERS AND DIRECTORS. 12 SECTION 3.6. DUTY OF CARE. 13 SECTION 3.7. INDEMNIFICATION. 13 SECTION 3.8. NO BOND REQUIRED OF DIRECTORS 14 SECTION 3.9. NO DUTY OF INVESTIGATION; NO NOTICE IN COMPANY INSTRUMENTS, ETC. 14 SECTION 3.10. RELIANCE ON EXPERTS, ETC. 14 SECTION 3.11. FEES, EXPENSES AND REIMBURSEMENT. 15 ARTICLE IV TRANSFERS AND REPURCHASES SECTION 4.1. TRANSFER OF UNITS. 15 SECTION 4.2. REPURCHASE OF UNITS. 17 ARTICLE V CAPITAL SECTION 5.1. CONTRIBUTIONS TO CAPITAL. 17 SECTION 5.2. RETURN OF UNUTILIZED CONTRIBUTIONS. 18 SECTION 5.3. DEFAULTING CLASS B MEMBERS. 18 i SECTION 5.4. RIGHTS OF MEMBERS TO CAPITAL. 20 SECTION 5.5. CAPITAL ACCOUNTS. 20 SECTION 5.6. ALLOCATION OF CERTAIN INCOME, NET PROFIT AND NET LOSS. 21 SECTION 5.7. ALLOCATION OF CERTAIN EXPENDITURES. 21 SECTION 5.8. RESERVES. 22 SECTION 5.9. TAX ALLOCATIONS. 22 SECTION 5.10. TRANSFER OF OR CHANGE IN INTERESTS. 22 SECTION 5.11. REGULATORY AND RELATED ALLOCATIONS. 22 SECTION 5.12. CURATIVE ALLOCATIONS. 22 SECTION 5.13. FEDERAL INCOME TAX. 23 SECTION 5.14. DEEMED SALE OF ASSETS. 23 SECTION 5.15. CERTAIN DETERMINATIONS BY TAX MATTERS PARTNER. 23 SECTION 5.16. DISTRIBUTIONS. 23 SECTION 5.17. WITHHOLDING. 24 ARTICLE VI DISSOLUTION AND LIQUIDATION SECTION 6.1. DISSOLUTION. 24 SECTION 6.2. WINDING UP. 24 ARTICLE
